DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Examiner recognizes that all original objections and 35 U.S.C. § 112(b) rejections previously stated for the original specification and claims are overcome by the amendments made by the Applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments titled Remarks of 02/18/2022 with respect to the 35 U.S.C. § 101 rejection of claim(s) 11 on page 8 have been fully considered and is persuasive. The 35 U.S.C. § 101 rejection of claim(s) 11 of 11/19/2021 has been withdrawn.
Applicant’s arguments titled Remarks of 02/18/2022 with respect to the objections of claim(s) 1, 6, and 8 on page 9 have been fully considered and is persuasive. The objections of claim(s) 1, 6, and 8 of 12/07/2021 has been withdrawn.
Applicant’s arguments titled Remarks of 02/18/2022 with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-14 on pages 9-12 have been considered have been considered but they are not persuasive. 
The Applicant argues on pages 9-12 that there is no sufficient rationale underpinning to combine the Ferguson and Bartels references. The Applicant argues that just because Bartels may teach a technique for calibrating sensor data used for dead reckoning positioning does not make it obvious to use odometry together with map-based positioning as in Applicant's invention. The Examiner states that for claim 1, Ferguson primarily teaches accessing a map, moving an autonomous vehicle detecting location information, and comparing the virtual location information with the actual location information, and that Bartels modifies Ferguson simply to teach calculating vehicle movement and calibrating the position sensor based on a comparison between the map-based movement and the odometry-based movement. The Examiner argues that since the two references are in the same field of endeavor of vehicle sensor calibration, and that combining them would allow for a calibration with small errors as to avoid large position deviations, as recognized by Bartels (Col. 2 Lines 1-10) in Ferguson, potentially to an even smaller degree than that of Ferguson, the modification is correct.
The Applicant further argues on Page 11 that Ferguson does not teach moving the vehicle on the predefined calibration route; detecting at least one item of actual location information via the at least one position sensor, while the vehicle moves on the predefined calibration route of the original claim 1. The Examiner argues that Ferguson in Col. 8 Line 64 - Col. 9 Line 12; Col. 10 Lines 58-63 and Fig. 3 Element 302 and 304; Col. 14 Lines 7-25; Col. 15 Line 53 - Col. 16 Line 27 teaches that the calibrating could be done during a predetermined driving path for the autonomous vehicle, i.e. a predefined calibration route. The Examiner further points to Col. 23 Line 60 – Col. 24 Line 11 to show that the calibration could be done continuously or periodically, implying that it could be done while driving.
Therefore, the examiner maintains the applicability of the reference(s) for the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 6-8, 10, 14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ferguson et al. (US 9719801, hereinafter Ferguson; already of record on the IDS) in view of Bartels (US 9273966; already of record).

Regarding claim 1, Ferguson discloses:
A method for calibrating at least one position sensor in a vehicle (Abstract), comprising:
accessing a map in in a memory of the vehicle with at least one item of virtual location information from an environment of a predefined calibration route (Fig. 3 Element 306; Col. 8 Line 64 - Col. 9 Line 12; Col. 10 Lines 58-63; Col. 17 Lines 26-49);
moving the vehicle on the predefined calibration route (Col. 8 Line 64 - Col. 9 Line 12; Col. 10 Lines 58-63);
detecting at least one item of actual location information via the at least one position sensor, while the vehicle moves on the predefined calibration route (Fig. 3 Element 302 and 304; Col. 14 Lines 7-25; Col. 15 Line 53 - Col. 16 Line 27);
carrying out a comparison between the at least one item of virtual location information and the at least one item of actual location information (Fig. 3 Element 310; Col. 19 Lines 4-41),
calculating a map-based movement of the vehicle within the saved map based on the comparison (Fig. 3 Element 310; Col. 19 Lines 4-41);
 …
Ferguson does not disclose:
…
calculating an odometry-based movement of the vehicle; and
calibrating the at least one position sensor based on a comparison between the map-based movement and the odometry-based movement.
However in the same field of endeavor, Bartels teaches a technique for calibrating sensor data used for dead reckoning positioning (Abstract) and more specifically:
…
calculating an odometry-based movement of the vehicle (Fig. 2 Elements S3; Col. 7 Line 47 – Col. 8 Line 5); and
calibrating the at least one position sensor based on a comparison between the map-based movement and the odometry-based movement (Fig. 2 Elements S4 and S5; Col. 8 Lines 6-47);.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ferguson to incorporate …calculating an odometry-based movement of the vehicle; and calibrating the at least one position sensor based on a comparison between the map-based movement and the odometry-based movement, as taught by Bartels. Doing so would allow for a calibration with small errors as to avoid large position deviations, as recognized by Bartels (Col. 2 Lines 1-10).

Regarding claim 4, the combination of Ferguson and Bartels teaches all of the limitations of claim 1. Ferguson further discloses: wherein the at least one item of actual location information is detected above the vehicle in the direction of gravity (Col. 11 Lines 24-36, i.e. traffic lights or traffic signs above the vehicle).

Regarding claim 6, the combination of Ferguson and Bartels teaches all of the limitations of claim 1. Additionally, the combination of Ferguson and Bartels teaches: wherein the calibrating is carried out iteratively using a plurality of comparisons between the map-based movement and the odometry-based movement (Ferguson: Col. 4 Lines 4-19, i.e. multiple comparisons using different configurations or processors is iteratively using a multiplicity of comparisons. Bartels: Fig. 2 Elements S4 and S5; Col. 8 Lines 6-47, i.e. the odometry- based movement).
The motivation to combine Ferguson and Bartels is the same as stated above for claim 1.

Regarding claim 7, the combination of Ferguson and Bartels teaches all of the limitations of claim 1. Additionally, Ferguson discloses: wherein a camera-based movement of the vehicle is calculated by using multiple position sensors, and the multiple position sensors are calibrated simultaneously based on a comparison between the map-based movement and the odometry-based movement (Col. 5 Lines 39-52; Col. 8 Line 36 - Col. 9 Line 12; Col. 20 Lines 58-63, i.e. calibrating any number of sensors simultaneously with multiple generated maps. Bartels: Fig. 2 Elements S4 and S5; Col. 8 Lines 6-47, i.e. the odometry- based movement).
The motivation to combine Ferguson and Bartels is the same as stated above for claim 1.

Regarding claims 8 and 10, the claim(s) recites analogous limitations to claim(s) 1
above, and are therefore rejected on the same premise.
	Regarding claim 8, Ferguson further discloses: a non-transitory medium comprising instructions that, during the execution of the computer program by a computer, cause the computer to execute (Col.13 Lines 25-56)….
Regarding claim 10, Ferguson further discloses: a control unit (Col. 13 Lines 25-56; Col. 14 Lines 26-44, i.e. computing device)….

Regarding claim 14, the claim(s) recites analogous limitations to claim(s) 4
above, and are therefore rejected on the same premise.

Regarding claims 19-20, the claim(s) recites analogous limitations to claim(s) 6
above, and are therefore rejected on the same premise.

Claims 2, 11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferguson and Bartels as applied to claim 1 above, further in view of Kakinami et al. (US 2001/0006554, hereinafter Kakinami; already of record in the IDS).

Regarding claim 2, the combination of Ferguson and Bartels teaches the method of claim 
1. The combination of Ferguson and Bartels does not teach: wherein the predefined calibration route is located at the production location of the vehicle and the vehicle is moved on the predefined calibration route during its manufacture. 
	However in the same field of endeavor, Kakinami teaches an on-vehicle camera calibration device (Abstract) and more specifically: wherein characterized in that the predefined calibration route is located at a production location of the vehicle and the vehicle is moved on the predefined calibration route during the vehicle’s manufacture (Paragraph [0041], i.e. calibrating on the production line is calibrating at the production location while being moved during manufacturing).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ferguson to incorporate wherein characterized in that the predefined calibration route is located at a production location of the vehicle and the vehicle is moved on the predefined calibration route during the vehicle’s manufacture, as taught by Kakinami. Doing so would allow for a camera to be properly calibrated while being mounted on a vehicle, as recognized by Kakinami (Paragraph [0040]). 

	Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 1 and 2
above, and are therefore rejected on the same premise.
Regarding claim 11, the combination of Ferguson, Bartels, and Kakinami wherein characterized in that the vehicle is moved on the predefined calibration route at least partially inside a building (Abari: Paragraph [0034]).
The motivation to combine the references is the same as stated above for claim 2.


Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 4
above, and are therefore rejected on the same premise.

Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 6
above, and are therefore rejected on the same premise.

Claims 3, 5, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson as applied to claim 1 above, further in view of Abari et al. (US 2019/0204425, hereinafter Abari).

Regarding claim 3, Ferguson discloses the method of claim 1. Ferguson does not
disclose: wherein that the vehicle is towed on the predefined calibration route with a towing device.
	However in the same field of endeavor, Abari teaches a method of initiating a calibration routine for one or more sensors of an autonomous vehicle (Abstract) and more specifically: wherein that the vehicle is towed on the predefined calibration route with a towing device (Paragraph [0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ferguson to incorporate wherein that the vehicle is towed on the predefined calibration route with a towing device, as taught by Abari. Doing so would allow for multiple sensors to be calibrated at once, which would minimize service time, as recognized by Abari (Paragraph [0016]).

Regarding claim 5, the combination of Ferguson and Abari teaches the method of claim 1. The combination of Ferguson and Abari further teaches: wherein characterized in that the vehicle is moved on the predefined calibration route at least partially inside a building (Abari: Paragraph [0034]).
The motivation to combine the references is the same as stated above for claim 3.

Regarding claims 16-17, the claim(s) recites analogous limitations to claim(s) 5
above, and are therefore rejected on the same premise.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferguson,  Kakinami, and Abari.

The combination of Ferguson, Kakinami, and Abari teaches:
A calibration route for calibrating a vehicle (Ferguson: Abstract), which calibration route 
is configured as a track for the vehicle to travel on (Abari: Paragraph [0034]), 
wherein the calibration route comprises at least one item of predefined location information, based on which at least one position sensor of the vehicle can be calibrated and which predefined calibration route is arranged at least partially inside a building (Abari: Paragraph [0034]) at a production location of the vehicle (Kakinami: Paragraph [0041], i.e. calibrating on the production line is calibrating at the production location while being moved during manufacturing).
The motivation to combine the references is the same as stated above for claims 2 and 3.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferguson and Kakinami as applied to claim 2 above, further in view of Abari.

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 3
above, and are therefore rejected on the same premise.

Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 5
above, and are therefore rejected on the same premise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T.R./Examiner, Art Unit 3663           

 /SZE-HON KONG/Primary Examiner, Art Unit 3661